DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (US Application 2018/0092070, hereinafter Liao).
Regarding claims 16, 21, Liao discloses a communication apparatus and method (figs. 1,2) comprising; 
a receiver (219,229), which, in operation, receives a first downlink control information (DCI) in a first search space set, the first DCI including control information indicating whether the communication apparatus skips monitoring a second DCI in each of a plurality of frequency ranges(abstract, [0006],[0024],[0027]-[0030], [0045], which recite blindly decoded basic DCI and selectively or skips monitoring extended DCI as claimed by the instant application); and 
circuitry (215,225), which, in operation, monitors the second DCI in one or more second search space sets of one or more frequency ranges of the plurality of frequency ranges, wherein the one or more frequency ranges are determined based on the control information (abstract, [0006], [0024], [0027]- [0030], [0045], which recite search one or more frequency subset based on the control information as disclosed by the instant application).  
Regarding claims 17, 22, Liao discloses the communication apparatus according to claim 16, wherein the first search space is a type 3 common search space ([0027]- [0031]).  
Regarding claims 18, 23, Liao discloses the communication apparatus according to claim 16, wherein the first DCI is scrambled based on a slot format indicator (SFI)-radio network temporary identifier (RNTI) (SFI-RNTI) ([0027]- [0032]).   
Regarding claims19, 24, Liao discloses the communication apparatus according to claim 16, wherein the first DCI is mapped in a control resource set (CORESET) of the first search space, the CORESET being indicated by a radio resource control (RRC) signaling ([0024]).  
Regarding claims 20, 25, Liao discloses the communication apparatus according to claim 16, wherein monitoring of the second DCI in frequency ranges other than the one or more frequency ranges is skipped based on the control information (abstract, [0006], [0024], [0027]- [0030], [0045]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461